 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ANTHONY L. MANNING,                               No. 2:19-cv-00494 TLN AC (PS)
11                       Plaintiff,
12           v.                                         ORDER
13    UNITED STATES DEPARTMENT OF
      VETERANS AFFAIRS,
14
                         Defendant.
15

16

17          Plaintiff is proceeding in this action pro se. This matter was accordingly referred to the

18   undersigned by E.D. Cal. 302(c)(21). Plaintiff has filed a request for leave to proceed in forma

19   pauperis (“IFP”), and has submitted the affidavit required by that statute. See 28 U.S.C.

20   § 1915(a)(1). The motion to proceed IFP will therefore be granted.

21                                             I. SCREENING

22          The federal IFP statute requires federal courts to dismiss a case if the action is legally

23   “frivolous or malicious,” fails to state a claim upon which relief may be granted, or seeks

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).

25   Plaintiff must assist the court in determining whether or not the complaint is frivolous, by drafting

26   the complaint so that it complies with the Federal Rules of Civil Procedure (“Fed. R. Civ. P.”).

27   The Federal Rules of Civil Procedure are available online at www.uscourts.gov/rules-

28   policies/current-rules-practice-procedure/federal-rules-civil-procedure.
                                                        1
 1           Under the Federal Rules of Civil Procedure, the complaint must contain (1) a “short and
 2   plain statement” of the basis for federal jurisdiction (that is, the reason the case is filed in this
 3   court, rather than in a state court), (2) a short and plain statement showing that plaintiff is entitled
 4   to relief (that is, who harmed the plaintiff, and in what way), and (3) a demand for the relief
 5   sought. Fed. R. Civ. P. 8(a). Plaintiff’s claims must be set forth simply, concisely and directly.
 6   Fed. R. Civ. P. 8(d)(1). Forms are available to help pro se plaintiffs organize their complaint in
 7   the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor (Rm. 4-200),
 8   Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.
 9           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.
10   Neitzke v. Williams, 490 U.S. 319, 325 (1989). In reviewing a complaint under this standard, the
11   court will (1) accept as true all of the factual allegations contained in the complaint, unless they
12   are clearly baseless or fanciful, (2) construe those allegations in the light most favorable to the
13   plaintiff, and (3) resolve all doubts in the plaintiff’s favor. See Neitzke, 490 U.S. at 327; Von
14   Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d 954, 960 (9th Cir. 2010), cert.
15   denied, 564 U.S. 1037 (2011).
16           The court applies the same rules of construction in determining whether the complaint
17   states a claim on which relief can be granted. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (court
18   must accept the allegations as true); Scheuer v. Rhodes, 416 U.S. 232, 236 (1974) (court must
19   construe the complaint in the light most favorable to the plaintiff). Pro se pleadings are held to a
20   less stringent standard than those drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520
21   (1972). However, the court need not accept as true conclusory allegations, unreasonable
22   inferences, or unwarranted deductions of fact. Western Mining Council v. Watt, 643 F.2d 618,
23   624 (9th Cir. 1981). A formulaic recitation of the elements of a cause of action does not suffice
24   to state a claim. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-57 (2007); Ashcroft v. Iqbal,
25   556 U.S. 662, 678 (2009).
26           To state a claim on which relief may be granted, the plaintiff must allege enough facts “to
27   state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim has
28   facial plausibility when the plaintiff pleads factual content that allows the court to draw the
                                                          2
 1   reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at
 2   678.  A pro se litigant is entitled to notice of the deficiencies in the complaint and an opportunity
 3   to amend, unless the complaint’s deficiencies could not be cured by amendment. See Noll v.
 4   Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987), superseded on other grounds by statute as stated in
 5   Lopez v. Smith, 203 F.3d 1122 (9th Cir.2000)) (en banc).
 6          A. The Complaint
 7          Plaintiff brings a claim for negligence against the United States Department of Veterans
 8   Affairs (“VA”) for “negligence resulting in permanent detrimental physical and mental health.”
 9   ECF No. 1 at 5. Plaintiff alleges that on April 9, 2017 at the Sacramento VA Medical Center, he
10   was “prescribed insufficient medication to withhold a higher rating of disability compensation,”
11   which has resulted in his inability to maintain gainful employment and degradation of his mental
12   stability. Id. Plaintiff further alleges that on December 7, 2017 at the same location, he was
13   denied medical treatment for sleep apnea and respiratory issues caused by burn pit exposure,
14   which occurred during military service. Id. This failure to treat caused cardiovascular
15   complications and increased risk of mortality. Id. Plaintiff seeks $3,951,297.90 in monetary
16   compensation. Id. at 6.
17          B. Analysis
18          In its current form, plaintiff’s complaint does not allege a basis for federal jurisdiction and
19   does not state a claim upon which relief can be granted because it does not allege compliance
20   with the Federal Tort Claims Act (“FTCA”). The FTCA gives district courts “exclusive
21   jurisdiction of civil actions on claims against the United States, for money damages, ... for injury
22   or loss of property, or personal injury or death caused by the negligent or wrongful act or
23   omission of any employee of the Government while acting within the scope of his office or
24   employment.” 28 U.S.C. § 1346(b)(1). Medical malpractice claims alleging that VA medical
25   professionals breached their duty of care are brought under the FTCA. Tunac v. United States,
26   897 F.3d 1197, 1205 (9th Cir. 2018), cert. denied, 139 S. Ct. 817 (2019).
27          The FTCA requires an injured party to file an administrative claim with the federal agency
28   before filing a lawsuit in court. Title 28 U.S.C. § 2675(a) provides in relevant part:
                                                        3
 1                  An action shall not be instituted upon a claim against the United
                    States for money damages for injury or loss of property or personal
 2                  injury or death caused by the negligent or wrongful act or omission
                    of any employee of the Government while acting within the scope of
 3                  his office or employment, unless the claimant shall have first
                    presented the claim to the appropriate Federal agency and his claim
 4                  shall have been finally denied by the agency in writing and sent by
                    certified or registered mail. The failure of an agency to make final
 5                  disposition of a claim within six months after it is filed shall, at the
                    option of the claimant any time thereafter, be deemed a final denial
 6                  of the claim for purposes of this section.
 7   “The requirement of an administrative claim is jurisdictional.” Brady v. United States, 211 F.3d

 8   499, 502 (9th Cir. 2000). Because the requirement is jurisdictional, the court must strictly follow

 9   it and cannot consider a case unless the requirement is satisfied. Id.

10                                  II. AMENDING THE COMPLAINT

11          If plaintiff chooses to amend the complaint, the amended complaint must allege facts

12   establishing the existence of federal jurisdiction, including compliance with the Federal Tort

13   Claims Act. This means plaintiff must be able to truthfully state that he has filed the required

14   administrative claim with the VA. In addition, an amended complaint must contain a short and

15   plain statement of plaintiff’s claims. The allegations of the complaint must be set forth in

16   sequentially numbered paragraphs, with each paragraph number being one greater than the one

17   before, each paragraph having its own number, and no paragraph number being repeated

18   anywhere in the complaint. Each paragraph should be limited “to a single set of circumstances”

19   where possible. Rule 10(b). As noted above, forms are available to help plaintiffs organize their

20   complaint in the proper way. They are available at the Clerk’s Office, 501 I Street, 4th Floor

21   (Rm. 4-200), Sacramento, CA 95814, or online at www.uscourts.gov/forms/pro-se-forms.

22          Plaintiff must avoid excessive repetition of the same allegations. Plaintiff must avoid

23   narrative and storytelling. That is, the complaint should not include every detail of what

24   happened, nor recount the details of conversations (unless necessary to establish the claim), nor

25   give a running account of plaintiff’s hopes and thoughts. Rather, the amended complaint should

26   contain only those facts needed to show how the defendant legally wronged the plaintiff.

27          The amended complaint must not force the court and the defendants to guess at what is

28   being alleged against whom. See McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996)
                                                        4
 1   (affirming dismissal of a complaint where the district court was “literally guessing as to what
 2   facts support the legal claims being asserted against certain defendants”). The amended
 3   complaint must not require the court to spend its time “preparing the ‘short and plain statement’
 4   which Rule 8 obligated plaintiffs to submit.” Id. at 1180. The amended complaint must not
 5   require the court and defendants to prepare lengthy outlines “to determine who is being sued for
 6   what.” Id. at 1179.
 7          Also, the amended complaint must not refer to a prior pleading in order to make plaintiff’s
 8   amended complaint complete. An amended complaint must be complete in itself without
 9   reference to any prior pleading. Local Rule 220. This is because, as a general rule, an amended
10   complaint supersedes the original complaint. See Pacific Bell Tel. Co. v. Linkline
11   Communications, Inc., 555 U.S. 438, 456 n.4 (2009) (“[n]ormally, an amended complaint
12   supersedes the original complaint”) (citing 6 C. Wright & A. Miller, Federal Practice &
13   Procedure § 1476, pp. 556-57 (2d ed. 1990)). Therefore, in an amended complaint, as in an
14   original complaint, each claim and the involvement of each defendant must be sufficiently
15   alleged.
16                               III. PRO SE PLAINTIFF’S SUMMARY
17          It is not clear that this case can proceed in federal court. Unless you have made an
18   administrative claim with the VA before filing this lawsuit, as required by the Federal Tort
19   Claims Act, the court does not have jurisdiction to consider your case.
20          You are being given 30 days to submit an amended complaint that provides all of the facts
21   in your original complaint, plus information that tells the court that you have complied with the
22   Federal Tort Claims Act. If you submit an amended complaint, it needs to explain in simple
23   terms what laws or legal rights of yours were violated, by whom and how, and how those
24   violations impacted you. If you do not submit an amended complaint by the deadline, the
25   undersigned will recommend that the case be dismissed.
26                                          IV. CONCLUSION
27          Accordingly, IT IS HEREBY ORDERED that:
28      1. Plaintiff’s request to proceed in forma pauperis (ECF No. 2) is GRANTED;
                                                       5
 1      2. Plaintiff shall have 30 days from the date of this order to file an amended complaint that
 2         names defendants who are amenable to suit, and which complies with the instructions
 3         given above. If plaintiff fails to timely comply with this order, the undersigned will
 4         recommend that this action be dismissed.
 5   DATED: March 29, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      6
